UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1386



MARGARET BIH ASANGONG,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-923-860)


Submitted:   November 26, 2007          Decided:    December 17, 2007


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William P. Joyce, JOYCE & ASSOCIATES, P.C., Boston, Massachusetts,
for Petitioner.    Peter D. Keisler, Assistant Attorney General,
Joshua E. Braunstein, Senior Litigation Counsel, J. Max Weintraub,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Margaret Bih Asangong, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   affirming   the     immigration   judge’s   decision

denying her requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

           In her petition for review, Asangong challenges the

ruling that she failed to establish her eligibility for asylum. We

will reverse this decision only if the evidence “was so compelling

that no reasonable fact finder could fail to find the requisite

fear of persecution.”     Rusu v. INS, 296 F.3d 316, 325 n.14 (4th

Cir. 2002) (internal quotation marks and citations omitted).            We

have reviewed the Board’s decision and the administrative record

and find that substantial evidence supports the determination that

Asangong failed to establish past persecution or a well-founded

fear of future persecution as necessary to establish eligibility

for asylum.   See 8 C.F.R. § 1208.13(a) (2007) (stating that the

burden of proof is on the alien to establish eligibility for

asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).

           Moreover, as Asangong cannot sustain her burden on the

asylum claim, she cannot establish her entitlement to withholding

of removal.   See Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir

2004) (“Because the burden of proof for withholding of removal is

higher than for asylum--even though the facts that must be proved


                                  - 2 -
are   the   same--an   applicant   who    is   ineligible   for    asylum   is

necessarily ineligible for withholding of removal under [8 U.S.C.]

§ 1231(b)(3) [(2000)].”).       In addition, we uphold the finding that

Asangong failed to establish that it was more likely than not that

she would be tortured if removed to Cameroon.                   See 8 C.F.R.

§ 1208.16(c)(2) (2007).

            Accordingly,   we   deny     the   petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                   - 3 -